DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive. 
Claims 1-2, 4, 9-10, 12, and 17-18 stand rejected under 35 U.S.C. § 103 as  unpatentable over U.S. Pub. No. 2020/0314311 ("Liu") in view of U.S. Pub. No. 2018/0210161 ("Park").
The Liu Reference discloses that the “heating ring may comprise any suitable heating element” and lists as an example, “such as …resistance-based heating element.” (emphasis added).
Applicant argues that the Examiner’s proposed modification of the Liu reference by the Park reference lacks a rational underpinning because the Liu reference already discloses resistance-based heating and also the benefits of resistance-based heating, and Liu is silent regarding shortcomings of resistance-based heating (Applicant’s Remarks at page 8).  Applicant further argues it is unclear why or how one skilled in the art would also combine Liu with Park.  This argument is not persuasive.  
The Liu reference teaches that the heating ring (also referred to as the heating coil) may comprise any suitable heating element (see paragraph [0026]).  Liu provides examples of heating elements, stating: “such as a resistive electrically conductive element, such as a thin film resistance-based heating element…” (paragraph [0026]).  Liu does not state any shortcomings of resistance-based heating because resistance-based heating is listed as one suitable example of “any suitable heating element.”  One of ordinary skill in the art does not need to realize a shortcoming of Liu’s specified example in order to consider other suitable examples of “any suitable heating element” available in the prior art.  The fact that Liu teaches “any suitable heating element” may be used to heat the heating coil and gives two simple examples of heating elements without much more detail outside of paragraphs [0026]-[0027], would motivate one of ordinary skill in the art to consider other prior art that address and puts forth solutions to the exact same problem addressed by Liu of defogging/defrosting the lens of a vehicle camera by heating a coil to warm the lens.  One such reference is the Park reference which uses induction heating as the heating element to heat a coil used to warm the lens of a vehicle camera.  Induction heating is another of “any suitable heating element” referred to in the Liu reference.  Given the lack of more detailed discussion on suitable heating elements in Liu, one of ordinary skill in the art would be motivated to look for more efficient heating elements than the two examples given by Liu that do not consider efficiency in heating elements.  In the prior art that addresses the exact same problem as Liu, Park teaches that the coil 210 may be heated by induction heating where an induction current flowing in the coil 210 may flow in the same direction as a transmission coil 500 to allow an electric charge inside the heating element to vibrate so that the heating element may generate heat.  The additional vibration allows the heating element to generate heat easier and more efficiently (see paragraph [0072]).  
The Applicant argues that Examiner is “picking and choosing elements” and using “impermissible hindsight”  and the Examiner “attempts to combine bits and pieces of the disclosure of different references to form individual elements of the claims, thereby reading various elements out of the context of the claim as a whole.”  (Applicant’s Remarks at pages 8-9).  
The motivation to modify Liu with Park is very simple and does not use hindsight.  Liu teaches that “any suitable heating element” may be used to heat the coil, thus heating the lens and providing defogging to a vehicle camera to aid in adverse weather conditions.  Given the lack of specifics regarding suitable heating elements in Liu, one of ordinary skill in the art would look to specific suitable heating elements discussed in the prior art that addresses the exact same problem.  Park considers the same problem of clearing the lens of a vehicle camera by heating a coil to warm the lens and puts forth induction heating to heat a coil and explains why such a method is an efficient heating method in the specific context and environment that applies to both Park and Liu.  It would be obvious for one of ordinary skill in the art to go from Liu’s “any suitable heating element” to selecting one suitable heating element from options given in the set of very closely related prior art references that solve the same problem, especially a heating element that provides more efficient heating.  
It is unclear which claim elements are read out of context of the claim as a whole.  The suitable heating elements discussed by both Liu and Park are elements that may be heated, using a coil, to ultimately warm the lens of a camera.  Examiner is modifying a blanket term “any suitable heating element” of Liu with a specific, especially suitable, heating element of Park.  None of the claim elements are read out of context.  Modifying a broad term with a specific example of the broad term is not using “bits and pieces” but instead is an obvious understanding between two prior art references that are highly related and solve the same problem with the same general solution.
5.	Applicant argues that the Liu reference and the Park reference are “mostly unrelated references,” when the Liu and Park references are in the same narrow field of endeavor and solve exactly the same problem of heating a lens of a vehicle camera, specifically by using a heating coil, for the purpose of improving image quality in diverse weather conditions.
How the coil obtains heat is the point that differs between the two references but this does not deem the two references “mostly unrelated” as Liu considers using “any suitable heating element” for the heating coil (see paragraph [0026]) and Park discloses one suitable heating element, within the exact same context of heating a lens using a coil in a vehicle camera.    
Liu teaches, “the present invention provides a[n] …imaging system…for a vehicle…and provides a heating element or function to defog the lens of the camera.” (see paragraph [0004]).  Liu accomplishes this by using a coil that produces heat to warm the lens.  Similarly, Park teaches solving the problem of preventing moisture or frost formed on the lens of a camera mounted to the outside of a vehicle in various climate conditions (see paragraph [0002]).  Park also solves this problem by using a coil that is heated to warm the lens.  
The references are further classified in the same subclasses and it is very readily available for one reference to be found given the search of the other reference as they use similar terms and concepts to solve the same problem.  It is unclear as to why Applicant considers the Liu and Park references to be “mostly unrelated references…” (Applicant’s Remarks at page 9 Line 1).
For the foregoing reasons, Applicants arguments are not persuasive and the previous rejection is maintained in full. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4, 9-10, 12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0314311 to Liu et al. (“Liu”) in view of U.S. Pub. No. 2018/0210161 to Park et al. (“Park”).
8.	Regarding claim 1, Liu teaches an external camera for a vehicle (Liu teaches a vehicular camera with lens defogging feature), the camera comprising: a camera assembly comprising: a lens assembly comprising a lens (see Figure 2 showing the camera 14  with lens 28, lens assembly can also be seen in cross section view in Figure 7); an coil configured to generate heat energy to defrost the lens (coil 32, see paragraph [0026]); and a lens holder that houses at least a portion the lens assembly and defining an inner surface that has the induction coil integrated therein (paragraph [0026] teaches that the lens holder 22 includes a region 22a where the coil 32a is disposed within); and a camera housing that houses the camera assembly (the housing is described in paragraph [0021]).  
Liu does not teach the coil is an induction coil.
	Park also teaches a camera for a vehicle with a coil 210 would around a lens barrel 200.  The coil performs electromagnetic interaction with another coil 500 so that an induction current may flow in the first coil by an electric field and thus generating heat to warm the camera lens (see paragraph [0072]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Liu with that of Park to use an induction coil so that low power may be used to efficiently generate heat to keep the lens clear regardless of cold weather conditions.  
 	Regarding claim 2, Liu in view of Park teaches the camera of claim 1, wherein the induction coil is formed in the inner surface of the lens holder via laser direct structuring (LDS) (see paragraph [0029], electrically conductive coatings can be established by applying laser direct structuring method).  
	Regarding claim 4, Liu in view of Park teach the camera of claim 1, wherein the lens assembly comprises a metal barrel that houses the lens and is at least partially inserted into the lens holder (paragraph [0029] teaches the lens barrel is coating in a metallic coating 132b, see Figures 11-12 and the lens holder is the outer portion that surrounds the barrel such as in Figure 9).  
	Claims 9-10, 12, 17-18 are rejected similarly to claims 1-2, 4, 1-2. 
9.	Claims 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Park, further in view of U.S. Pub. No. 2014/0125849 to Heimgartner et al. (“Heimgartner”).
 	Regarding claim 3, Liu in view of Park teach the camera of claim 2, but are silent on wherein the lens holder is formed of a liquid crystal polymer (LCP).  Heimgartner teaches the lens holder may be formed of material such as liquid crystal polymer (see paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Liu in view of Park with that of Heimgartner to use a material typically used for its strength and thermoplastic properties in such application of optic assemblies.  
	Claims 11 and 19 are rejected similarly to claim 3.  
10.	Claims 5-7, 13-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Park, further in view of U.S. Pub. No. 2018/0027155 to Nakamura et al. (“Nakamura”).
 	Regarding claim 5, Liu in view of Park teach the camera of claim 4, but are silent on wherein the camera assembly further comprises a lens holder cap that attaches to a first end of the lens holder and an ultraviolet (UV) curable adhesive arranged between the metal barrel and the lens holder cap.  
	Nakamura teaches an ultraviolet radiation curable adhesive between the lens barrel and the lens holder (see paragraph [0166]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Liu in view of Park with that of Nakamura to use the UV curable adhesive to utilize a well-known method of effectively fixing members of the camera.  
	Regarding claim 6, Liu in view of Park and Nakamura teach the camera of claim 5, Liu further teaches wherein the camera assembly further comprises an image sensor holder that attaches to a second opposing end of the lens holder and receives an image sensor (see Figure 12 showing the image sensor 140a aligned with the lens holder on a second opposing end on reference number 140).
 	Regarding claim 7, Liu in view of Park and Nakamura teach the camera of claim 6, wherein the camera housing defines a first exposed portion where a portion of the lens assembly is exposed and a second exposed portion where an external electrical connection to the camera assembly can be formed (see Figure 2 the lens is exposed on the top at reference number 28 and the second exposed portion is reference number 30 for external electrical connection).  
	Claims 13-15 are rejected similarly to claims 5-7.
	Claim 20 is rejected similarly to claims 4-6.
11.	Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Park and Nakamura, further in view of U.S. Pub. No. 2006/0171704 to Bingle et al. (“Bingle”).
 	Regarding claim 8, Liu in view of Park teach the camera of claim 6, but are silent on wherein the camera housing is formed by placing the camera assembly in a mold and molding-in-place a material to form the camera housing.  
	Bingle teaches that the housing of a camera module may be molded of a plastic material to form the housing (see paragraph [0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Liu in view of Park and Nakamura with that of Bingle to create the camera housing from a mold by molding a material to form the housing so that the parts are created in a uniform manner.  
	Claim 16 is rejected similarly to claim 8.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/           Primary Examiner, Art Unit 2697